Case 1:21-cv-02414-CBA-CLP Document1 Filed 04/30/21 Page 1 of 4 PagelD #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

RENEE MASON, Docket No.: 21 cv 2414
Plaintiff, NOTICE OF REMOVAL
-against-
TARGET CORPORATION,
Defendant.

 

 

TO THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK:

Defendant, Target Corporation (hereinafter ““Target”), for the removal of this action from
the Supreme Court of the State of New York, County of Kings, to the United States District Court
for the Eastern District of New York, respectfully shows this Honorable Court:

FIRST: Target Corporation is a defendant in a civil action brought in the Supreme Court
of the State of New York, County of Kings, entitled:

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS

 

RENEE MASON, Index No.: 524157/2020
Plaintiff,

-against-
TARGET CORPORATION,

Defendant.

 

5908394-|
Case 1:21-cv-02414-CBA-CLP Document1 Filed 04/30/21 Page 2 of 4 PagelD #: 2

SECOND: A copy of the Summons and Verified Complaint in this action is annexed hereto
as Exhibit “A”. A copy of Target’s Verified Answer is annexed hereto as Exhibit “B”. These
exhibits constitute all pleadings and orders served upon any party in this action.

THIRD: Plaintiff has served a Response to Demand Pursuant to CPLR 3017(c)
(“Response”), a copy of which is annexed hereto as Exhibit “C”. Plaintiff's Response was served
on April 26, 2021, and therefore less than thirty (30) days have passed since receipt of the
Response.

FOURTH: Plaintiffs Response demands judgment against Target in the amount of
$3,000,000.00, accordingly, it is clear that the amount of controversy in this matter exceeds
$75,000, exclusive of interests and costs.

FIFTH: This action is one over which this Court has original jurisdiction under the
provisions of Title 28, United States Code, Section 1332, and is one which may be removed to this
Court by Target, pursuant to the provisions of Title 28 United States Code, Section 1441,
Specifically, this action may be removed because it is a civil action brought in a Supreme Court
of the State of New York, by a citizen of the state of New York, against a foreign corporation
whose principal place of business is outside of the State of New York with the amount in

controversy exceeding the sum or value of $75,000, exclusive of interest and costs.

5908394-]
Case 1:21-cv-02414-CBA-CLP Document1 Filed 04/30/21 Page 3 of 4 PagelD #: 3

WHEREFORE, the defendant, Target Corporation prays that the above action now pending
against it in the Supreme Court of the State of New York, County of Kings, be removed from there
to this Court.

Dated: New York, New York
April 30, 2021

CONNELL FOLEY LLP

lla, [3~

MICHAEL J. CROWLEY
MICHAEL BOJBASA
Attorneys for the Defendant
TARGET CORPORATION
888 Seventh Avenue, 9th Floor
New York, New York 10106
(212) 307-3700

TO: Mark J. Linder, Esq.
HARMON, LINDER & ROGOWSKY
Attorneys for Plaintiff
3 Park Avenue, 23rd Floor, Suite 2300
New York, NY, 10016

5908394-1
Case 1:21-cv-02414-CBA-CLP Document1 Filed 04/30/21 Page 4 of 4 PagelD #: 4

UNITED STATES DISTRICT COURT

 

 

 

EASTERN DISTRICT OF NEW YORK Docket No.: 21 cv 2414
RENEE MASON,
Plaintiff,
-against-
TARGET CORPORATION,
Defendant.
NOTICE OF REMOVAL
CONNELL FOLEY LLP
Attorneys for Defendant
TARGET CORPORATION

888 Seventh Avenue - 9" Floor
New York, New York 10106
Tel.: (212) 307-3700
Fax: (212) 262-0050

$831993-|
